DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/25/2022 has been entered. Claims 1-2, 4, 6-10, 12-13, 15-17, 19-22, 24-25, and 27-28 remain pending the application. 

Response to Arguments
Applicant's arguments filed on 7/25/2022 have been fully considered but they are moot.
Applicant argues on pages 7-9 that the previous rejection fails to address the newly added limitations to the claims related to the backing layer and backing layer material. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Oliver et al. (US20050043625, hereafter Oliver) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 10-11 that the previous rejection fails to address the newly added limitations to the claims related to the first, second, and third materials. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Fisher et al. (US20050146247, hereafter Fisher) and Xu et al. (US20150145374, hereafter Xu) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 10-11 that Sako ‘980 fails to disclose wherein the first and second materials are the same. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on a combination of Fisher et al. (US20050146247, hereafter Fisher) and Xu et al. (US20150145374, hereafter Xu) to disclose these limitations in the claim. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-9, 16-17, 19-21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer”. The specification does not appear to describe the backing material as a “uniform composition along an entire length of the backing layer”. The specification describes a few examples of backing materials in paragraphs 44-49 but does not otherwise discuss uniformity or homogeneity. Accordingly, this claim is rejected under 112a.
Regarding claim 16, claim 16 recites the limitation “wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer”. The specification does not appear to describe the backing material as a “uniform composition along an entire length of the backing layer”. The specification describes a few examples of backing materials in paragraphs 44-49 but does not otherwise discuss uniformity or homogeneity. Accordingly, this claim is rejected under 112a.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 16-17, 19-21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer”. It is unclear what is meant by a backing material with uniform composition. Is this the same as the backing layer having uniform composition? If so, then to what degree? Clarification is required. For examination purposes, a reference discussing any level of uniformity or homogeneity in a backing layer will be interpreted as meeting this limitation in the claims.
Regarding claim 16, claim 16 recites the limitation “wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer”. It is unclear what is meant by a backing material with uniform composition. Is this the same as the backing layer having uniform composition? If so, then to what degree? Clarification is required. For examination purposes, a reference discussing any level of uniformity or homogeneity in a backing layer will be interpreted as meeting this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 16-17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US20150272548), Lee et al. (US20160007961, hereafter Lee), Oliver et al. (US20050043625, hereafter Oliver), and Toda et al. (US20140050054, hereafter Toda).
Regarding claim 1, Lu discloses in Figure 1 an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
a flexible elongate member including a distal portion, a proximal portion, and an outer diameter sized to be positioned inside a patient body (Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”) (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”); and
an imaging component (acoustic transducer 11) coupled to the distal portion of the flexible elongate member (Lu, Para 20; “the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient”), wherein the imaging component includes:
an integrated circuit (IC) layer (switch network 24)  that includes a semiconductor material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) coupled to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
a backing layer coupled to a second side of the IC layer opposite the first side, wherein the backing layer includes a backing material, (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”), wherein the backing material is sized to fit within the outer diameter (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”) (Lu, Figure 1; showing that the backing material is a part of the transducer 11).
Lu does not clearly and explicitly disclose wherein the backing layer comprises a single layer, wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer, wherein a coefficient of thermal expansion (CTE) of the backing material is between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C, and wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound imaging device field of endeavor Lee discloses wherein a backing layer comprises a single layer (Lee, Figure 3, showing a single backing layer 330) (Lee, Para 63; “FIG. 3 is a schematic view of the ultrasound probe 300 according to an embodiment. As illustrated in FIG. 3, the ultrasound probe 300 includes the ultrasound module 110 which converts an electrical signal into ultrasound waves or vice versa, a backing member 330 which absorbs ultrasound waves that are transmitted in a direction going away from the object”), and
wherein a coefficient of thermal expansion (CTE) of a backing material is between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material in paragraph 45 of the published specification which meets this requirement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu wherein the backing layer comprises a single layer and wherein a coefficient of thermal expansion (CTE) of the backing material is between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).
Lu as modified by Lee above does not clearly and explicitly disclose wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer and wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Oliver discloses wherein a backing layer includes a backing material with a uniform composition along an entire length of the backing layer (Oliver, Para 22; “The composite of the backing block 14 is homogeneous on the scale of the internal acoustic wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee above wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer in order to avoid undesirable scattering at higher ultrasound frequencies likely to be used as taught by Oliver (Oliver, Para 22).
Lu as modified by Lee and Oliver above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Toda discloses wherein a backing layer has a thickness less than 1.0 millimeter (mm) (Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee and Oliver above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 1 as discussed above.
Lu does not clearly and explicitly disclose wherein the backing material comprises graphite particles in an epoxy matrix.
However, Lee further discloses wherein a backing material comprises graphite particles in an epoxy matrix (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the backing material comprises graphite particles in an epoxy matrix in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Regarding claim 4, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 2 as discussed above.
Lu does not clearly and explicitly disclose wherein the backing layer provides an acoustic attenuation between 6 decibels per millimeter (dB/mm) to 3 dB/mm.
However, Lee further discloses wherein the backing layer provides an acoustic attenuation between 6 decibels per millimeter (dB/mm) to 3 dB/mm (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material that meets these acoustic attenuation requirements in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the backing layer provides an acoustic attenuation between 6 decibels per millimeter (dB/mm) to 3 dB/mm in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Regarding claim 16, Lu discloses a method of manufacturing an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
forming an imaging component (acoustic transducer 11)  by:
providing an integrated circuit (IC) layer (switch network 24)  that includes a semiconductor material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
coupling an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
coupling a backing layer to a second side of the IC layer opposite the first side, wherein the backing layer includes a backing material (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”); and
coupling the imaging component to a distal portion of a flexible elongate member (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”),
wherein the flexible elongate member includes a proximal portion, the distal portion, and an outer diameter sized to be positioned inside a patient body (Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”) (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”), and
wherein the backing material is sized to fit within the outer diameter (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”) (Lu, Figure 1; showing that the backing material is a part of the transducer 11).
Lu does not clearly and explicitly disclose wherein the backing layer comprises a single layer, wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer, wherein a coefficient of thermal expansion (CTE) of the backing material is between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C, and wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound imaging device field of endeavor Lee discloses wherein a backing layer comprises a single layer (Lee, Figure 3, showing a single backing layer 330) (Lee, Para 63; “FIG. 3 is a schematic view of the ultrasound probe 300 according to an embodiment. As illustrated in FIG. 3, the ultrasound probe 300 includes the ultrasound module 110 which converts an electrical signal into ultrasound waves or vice versa, a backing member 330 which absorbs ultrasound waves that are transmitted in a direction going away from the object”), and
wherein a coefficient of thermal expansion (CTE) of a backing material is between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material in paragraph 45 of the published specification which meets this requirement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu wherein the backing layer comprises a single layer and wherein a coefficient of thermal expansion (CTE) of the backing material is between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).
Lu as modified by Lee above does not clearly and explicitly disclose wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer and wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Oliver discloses wherein a backing layer includes a backing material with a uniform composition along an entire length of the backing layer (Oliver, Para 22; “The composite of the backing block 14 is homogeneous on the scale of the internal acoustic wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee above wherein the backing layer includes a backing material with a uniform composition along an entire length of the backing layer in order to avoid undesirable scattering at higher ultrasound frequencies likely to be used as taught by Oliver (Oliver, Para 22).
Lu as modified by Lee and Oliver above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Toda discloses wherein a backing layer has a thickness less than 1.0 millimeter (mm) (Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee and Oliver above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 17, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 16 as discussed above.
Lu as does not clearly and explicitly disclose wherein the backing material is selected from a group of materials consisting of dense particles in epoxy matrices.
However, Lee further discloses wherein a backing material is selected from a group of materials consisting of dense particles in epoxy matrices (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the backing material is selected from a group of materials consisting of dense particles in epoxy matrices in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Regarding claim 28, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 1 as discussed above.
Lu does not clearly and explicitly disclose wherein the CTE difference between the semiconductor material and the backing material is less than 23 ppm/C.
However, Lee further discloses wherein the CTE difference between the semiconductor material (Lee, Para 48; “silicon, which is the material of the semiconductor substrate 15,”) and the backing material (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”) is less than 23 ppm/C.
Lee is interpreted as disclosing this limitation in the claim because the published specification of in the instant application describes silicon has having a CTE of about 2.6 ppm/C in paragraph 43 and graphite particles in epoxy as having a CTE of about 25 ppm/C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the CTE difference between the semiconductor material and the backing material is less than 23 ppm/C in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Lee, Oliver, and Toda as applied to claims 1 and 16 above, and further in view of Sako et al. (US20130285174, hereafter Sako).
Regarding claim 6, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 1 as discussed above.
Lu as modified by Lee, Oliver, and Toda above does not clearly and explicitly disclose wherein the IC layer has a thickness less than 0.2 millimeter (mm).
In an analogous ultrasound imaging device field of endeavor Sako discloses wherein an semiconductor layer has a thickness less than 0.2 millimeter (mm) (Sako, Para 34; “Therefore, the thickness of the semiconductor substrate 15 is desirably equal to or larger than 25 μm and, more desirably equal to or larger than 25 μm and equal to or smaller than 50 μm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to suppress multiple reflection in which the reflection echoes are repeatedly reflected between this interface and the subject and therefore reduce distortion as taught by Sako (Sako, Para 4 and 34).

Regarding claim 19, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 16 as discussed above.
Lu as modified by Lee, Oliver, and Toda above does not clearly and explicitly disclose wherein the IC layer has a thickness less than 0.2 millimeter (mm).
In an analogous ultrasound imaging device field of endeavor Sako discloses wherein a semiconductor layer has a thickness less than 0.2 millimeter (mm) (Sako, Para 34; “Therefore, the thickness of the semiconductor substrate 15 is desirably equal to or larger than 25 μm and, more desirably equal to or larger than 25 μm and equal to or smaller than 50 μm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to suppress multiple reflection in which the reflection echoes are repeatedly reflected between this interface and the subject and therefore reduce distortion as taught by Sako (Sako, Para 4 and 34).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Lee, Oliver, and Toda as applied to claims 1 and 16 above, and further in view of Fisher et al. (US20050146247, hereafter Fisher).
Regarding claim 7, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 1 as discussed above.
Lu as modified by Lee, Oliver, and Toda above does not clearly and explicitly disclose wherein the imaging component further includes a support layer coupled to the backing layer opposite the IC layer.
In an analogous ultrasound imaging device field of endeavor Fisher discloses in Figures 4 and 7 wherein an imaging component further includes a support layer (curved support member 30) (Fisher, Para 56; “In the next manufacturing step, the concave rear surface of the backing layer 26 will be attached to the convex front surface 38 of a support member 30”) coupled to a backing layer (backing plate 26) (Fisher, Para 61; “The flat backing plate 26 is made of acoustically attenuative material”) opposite an IC layer (silicon substrate 22) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”) (Fisher, Figures 4-7  showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the imaging component further includes a support layer coupled to the backing layer opposite the IC layer in order to allow for easy manufacturing using a semiconductor manufacturing process without diminishing performance as taught by Fisher (Fisher, Para 9-15).

Regarding claim 20, Lu as modified by Lee, Oliver, and Toda above discloses all of the limitations of claim 16 as discussed above.
Lu as modified by Lee, Oliver, and Toda above does not clearly and explicitly disclose wherein the imaging component further includes a support layer coupled to the backing layer opposite the IC layer.
In an analogous ultrasound imaging device field of endeavor Fisher discloses in Figures 4 and 7 wherein an imaging component further includes a support layer (curved support member 30) (Fisher, Para 56; “In the next manufacturing step, the concave rear surface of the backing layer 26 will be attached to the convex front surface 38 of a support member 30”) coupled to a backing layer (backing plate 26) (Fisher, Para 61; “The flat backing plate 26 is made of acoustically attenuative material”) opposite an IC layer (silicon substrate 22) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”) (Fisher, Figures 4-7  showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, and Toda above wherein the imaging component further includes a support layer coupled to the backing layer opposite the IC layer in order to allow for easy manufacturing using a semiconductor manufacturing process without diminishing performance as taught by Fisher (Fisher, Para 9-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Lee, Oliver, Toda, and Fisher as applied to claim 7 above, and further in view of Sako et al. (US20130031980, hereafter Sako ‘980).
Regarding claim 8, Lu as modified by Lee, Oliver, Toda, and Fisher above discloses all of the limitations of claim 7 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer is configured to balance a CTE-based stress in the imaging component.
In an analogous ultrasound imaging device field of endeavor Sako ‘980 discloses wherein a support layer (thermal-stress balancing member 24) is configured to balance a CTE-based stress in an imaging component (Sako ‘980, Para 86; “In other words, the thermal-stress balancing member 24 works to minimize the warpage caused by the first thermal-stress f1 generated between the CMUT 20 and the backing layer 22. In this manner, the warpage of the CMUT 20 caused by the thermal stress generated in the joint part of the backing layer 22 and the CMUT 20 can be minimized, whereby improving the durability in adhesion of the CMUT 20 and the backing layer 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, Toda, and Fisher above wherein the support layer is configured to balance a CTE-based stress in the imaging component in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako (Sako ‘980, Para 83-86).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Lee, Oliver, Toda, and Fisher as applied to claims 7 and 20 above, and further in view of Xu et al. (US20150145374, hereafter Xu).
Regarding claim 9, Lu as modified by Lee, Oliver, Toda, and Fisher above discloses all of the limitations of claim 7 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer includes a same material as the semiconductor material of the IC layer.
However, Fisher discloses wherein a semiconductor material of an IC layer is silicon (silicon substrate 22) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”) (Fisher, Figures 4-7  showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, Toda, and Fisher above wherein the semiconductor material of the IC layer is silicon in order to allow for easy manufacturing using a semiconductor manufacturing process without diminishing performance as taught by Fisher (Fisher, Para 9-15).
In an analogous ultrasound imaging transducer field of endeavor Xu discloses wherein a support layer includes silicon (Xu, Para 32; “a SiO2/Si/SiO2 (silicon oxide/silicon/silicon oxide) support layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, Toda, and Fisher above wherein the support layer includes silicon in order to minimize charge leakage while maximizing output charge as taught by Xu (Xu, Para 32).
Lu as modified by Lee, Oliver, Toda, Fisher, and Xu above is interpreted as disclosing wherein the support layer includes a same material as the semiconductor material of the IC layer because in Lu as modified by Lee, Oliver, Toda, Fisher, and Xu above both layers are silicon.

Regarding claim 21, Lu as modified by Lee, Oliver, Toda, and Fisher above discloses all of the limitations of claim 20 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer includes a same material as the semiconductor material of the IC layer.
However, Fisher discloses wherein a semiconductor material of an IC layer is silicon (silicon substrate 22) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”) (Fisher, Figures 4-7  showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, Toda, and Fisher above wherein the semiconductor material of the IC layer is silicon in order to allow for easy manufacturing using a semiconductor manufacturing process without diminishing performance as taught by Fisher (Fisher, Para 9-15).
In an analogous ultrasound imaging transducer field of endeavor Xu discloses wherein a support layer includes silicon (Xu, Para 32; “a SiO2/Si/SiO2 (silicon oxide/silicon/silicon oxide) support layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Lee, Oliver, Toda, and Fisher above wherein the support layer includes silicon in order to minimize charge leakage while maximizing output charge as taught by Xu (Xu, Para 32).
Lu as modified by Lee, Oliver, Toda, Fisher, and Xu above is interpreted as disclosing wherein the support layer includes a same material as the semiconductor material of the IC layer because in Lu as modified by Lee, Oliver, Toda, Fisher, and Xu above both layers are silicon.

Claims 10, 12, 15, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US20150272548), Fisher et al. (US20050146247, hereafter Fisher), Xu et al. (US20150145374, hereafter Xu), and Sako et al. (US20130031980, hereafter Sako ‘980).
Regarding claim 10, Lu discloses an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
a flexible elongate member including a distal portion and a proximal portion (Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”), wherein the flexible elongate member comprises an outer diameter sized to be positioned inside a patient body (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”); and
an imaging component (acoustic transducer 11) coupled to the distal portion of the flexible elongate member (Lu, Para 20; “the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient”), wherein the imaging component includes:
an integrated circuit (IC) layer (switch network 24) that includes a first material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) coupled to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
a backing layer coupled to a second side of the IC layer opposite the first side (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”),
wherein the imaging component is size to fit within the outer diameter (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”).
Lu does not clearly and explicitly disclose a support layer coupled to the backing layer opposite the IC layer, wherein the support layer includes a second material, wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) and wherein the support layer has a thickness less than 1.0 millimeter (mm), wherein the array of ultrasound transducer elements comprises a third material, wherein the first material of the IC layer and the second material of the support layer are the same, and wherein the third material of the array of ultrasound transducer elements is different than the first material of the IC layer and the second material of the support layer.
In an analogous ultrasound imaging device field of endeavor Fisher discloses in Figures 4 and 7 wherein an imaging component further includes a support layer (curved support member 30) (Fisher, Para 56; “In the next manufacturing step, the concave rear surface of the backing layer 26 will be attached to the convex front surface 38 of a support member 30”) coupled to a backing layer (backing plate 26) (Fisher, Para 61; “The flat backing plate 26 is made of acoustically attenuative material”) opposite an IC layer (silicon substrate 22) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”) (Fisher, Figures 4-7  showing this),
wherein the IC layer includes a first material (silicon) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”),
wherein the support layer includes a second material (material of curved support member 30) (Fisher, Para 56; “In the next manufacturing step, the concave rear surface of the backing layer 26 will be attached to the convex front surface 38 of a support member 30”),
wherein the array of ultrasound transducer elements comprises a third material (Fisher, Para 9; “pMUTs are similar except that the diaphragm is bimorphic, consisting of a piezoelectric […] material”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”),
wherein the third material of the array of ultrasound transducer elements is different than the first material of the IC layer (Fisher, Para 9; “pMUTs are similar except that the diaphragm is bimorphic, consisting of a piezoelectric […] material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include a support layer coupled to the backing layer opposite the IC layer, wherein the array of ultrasound transducer elements comprises a third material, and wherein the third material of the array of ultrasound transducer elements is different than the first material of the IC layer in order to allow for easy manufacturing using a semiconductor manufacturing process without diminishing performance as taught by Fisher (Fisher, Para 9-15).
Lu as modified by Fisher above does not clearly and explicitly disclose wherein the first material of the IC layer and the second material of the support layer are the same, wherein the third material of the array of ultrasound transducer elements is different than the second material of the support layer, wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) and wherein the support layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound imaging transducer field of endeavor Xu discloses wherein a support layer includes silicon (Xu, Para 32; “a SiO2/Si/SiO2 (silicon oxide/silicon/silicon oxide) support layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher above wherein the support layer includes silicon in order to minimize charge leakage while maximizing output charge as taught by Xu (Xu, Para 32).
Lu as modified by Fisher and Xu above is interpreted as disclosing wherein the first material of the IC layer and the second material of the support layer are the same, wherein the third material of the array of ultrasound transducer elements is different than the second material of the support layer, wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) because in Lu as modified by Fisher above both the IC layer and support layer are silicon and therefore would have the same CTE and because silicon is not a piezoelectric ceramic (the third material).
Lu as modified by Fisher and Xu above does not clearly and explicitly disclose wherein the support layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound imaging device field of endeavor Sako ‘980 discloses a support layer (thermal-stress balancing member 24) coupled to a backing layer (backing layer 22) opposite a semiconductor layer (CMUT 20) (Sako ‘980, Figure 14; showing this arrangement) (Sako ‘980, Para 83-86; “The thermal-stress balancing member 24 is disposed facing the CMUT 20 in such a manner that the backing layer 22 is sandwiched therebetween.”) (Sako ‘908, Para 83; “silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”),
wherein the support layer has a thickness less than 1.0 millimeter (mm) (Sako ‘980, Para 96; “The thermal-stress balancing member 24 is a silicon substrate with a thickness of 50 µm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher and Xu above wherein the support layer has a thickness less than 1.0 millimeter (mm) in order to minimize warpage and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86) and allow for the use of a thinner device.
The use of the techniques of using a support layer having a thickness of less than 1 mm taught by Sako ‘980 in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin support layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 12, Lu as modified by Fisher, Xu, and Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu as modified by Fisher, Xu, and Sako ‘980 above discloses wherein the first material and the second material include silicon as discussed in the rejection of claim 10 above.

Regarding claim 15, Lu as modified by Fisher, Xu, and Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu does not clearly and explicitly disclose wherein an IC layer has a thickness less than 0.2 millimeter (mm).
However, Sako ‘980 further discloses wherein a semiconductor layer has a thickness less than 0.2 millimeter (mm) (Sako ‘980, Para 96; “The size of the CMUT 20 is set, for example as a cuboid with 50 μm of thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher, Xu, and Sako ‘980 above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86) and allow for the use a thinner device.
The use of the techniques of using an semiconductor layer having a thickness of less than 0.2 mm taught by Sako ‘980 in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin IC layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 22, Lu discloses a method of manufacturing an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
forming an imaging component (acoustic transducer 11) by:
providing an integrated circuit (IC) layer (switch network 24) that includes a first material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
coupling an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
coupling a backing layer coupled to a second side of the IC layer opposite the first side (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”); and
coupling the imaging components to a distal portion of a flexible elongate member (Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”);
wherein the flexible elongate member includes a proximal portion, the distal portion, and an outer diameter sized to be positioned inside a patient body (Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”) (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”), and
wherein the backing material is sized to fit within the outer diameter (Lu, Para 20; “FIG. 1 shows a system 10 for insertion within a patient.”) (Lu, Figure 1; showing that the backing material is a part of the transducer 11).
Lu does not clearly and explicitly disclose a support layer coupled to the backing layer opposite the IC layer, wherein the support layer includes a second material, wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) and wherein the support layer has a thickness less than 1.0 millimeter (mm), wherein the array of ultrasound transducer elements comprises a third material, wherein the first material of the IC layer and the second material of the support layer are the same, and wherein the third material of the array of ultrasound transducer elements is different than the first material of the IC layer and the second material of the support layer.
In an analogous ultrasound imaging device field of endeavor Fisher discloses in Figures 4 and 7 wherein an imaging component further includes a support layer (curved support member 30) (Fisher, Para 56; “In the next manufacturing step, the concave rear surface of the backing layer 26 will be attached to the convex front surface 38 of a support member 30”) coupled to a backing layer (backing plate 26) (Fisher, Para 61; “The flat backing plate 26 is made of acoustically attenuative material”) opposite an IC layer (silicon substrate 22) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”) (Fisher, Figures 4-7  showing this),
wherein the IC layer includes a first material (silicon) (Fisher, Para 61; “For example, CMOS electronics 34 are fabricated on the top of the silicon substrate 22. Then the cMUT cells 24 are fabricated on top of the CMOS electronics 34. Because the structure shown in FIG. 7 is diced from the front, the layers containing the cMUT cells 24 and the CMOS electronics 34 are both diced. Accordingly, the cMUT cells and the CMOS electronics are built on only those portions of the silicon substrate that will not be diced, thereby avoiding damage to the cMUTs and the CMOS electronics. The flat backing plate 26 is made of acoustically attenuative material.”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”),
wherein the support layer includes a second material (material of curved support member 30) (Fisher, Para 56; “In the next manufacturing step, the concave rear surface of the backing layer 26 will be attached to the convex front surface 38 of a support member 30”),
wherein the array of ultrasound transducer elements comprises a third material (Fisher, Para 9; “pMUTs are similar except that the diaphragm is bimorphic, consisting of a piezoelectric […] material”) (Fisher, Para 31; “For the purpose of illustration, various embodiments of the invention will be described that utilize capacitive micromachined ultrasonic transducers (cMUTs). However, it should be understood that the aspects of the invention disclosed herein are not limited to use of cMUTs, but rather may also employ pMUTs”),
wherein the third material of the array of ultrasound transducer elements is different than the first material of the IC layer (Fisher, Para 9; “pMUTs are similar except that the diaphragm is bimorphic, consisting of a piezoelectric […] material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include a support layer coupled to the backing layer opposite the IC layer, wherein the array of ultrasound transducer elements comprises a third material, and wherein the third material of the array of ultrasound transducer elements is different than the first material of the IC layer in order to allow for easy manufacturing using a semiconductor manufacturing process without diminishing performance as taught by Fisher (Fisher, Para 9-15).
Lu as modified by Fisher above does not clearly and explicitly disclose wherein the first material of the IC layer and the second material of the support layer are the same, wherein the third material of the array of ultrasound transducer elements is different than the second material of the support layer, wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) and wherein the support layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound imaging transducer field of endeavor Xu discloses wherein a support layer includes silicon (Xu, Para 32; “a SiO2/Si/SiO2 (silicon oxide/silicon/silicon oxide) support layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher above wherein the support layer includes silicon in order to minimize charge leakage while maximizing output charge as taught by Xu (Xu, Para 32).
Lu as modified by Fisher and Xu above is interpreted as disclosing wherein the first material of the IC layer and the second material of the support layer are the same, wherein the third material of the array of ultrasound transducer elements is different than the second material of the support layer, wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) because in Lu as modified by Fisher above both the IC layer and support layer are silicon and therefore would have the same CTE and because silicon is not a piezoelectric ceramic (the third material).
Lu as modified by Fisher and Xu above does not clearly and explicitly disclose wherein the support layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound imaging device field of endeavor Sako ‘980 discloses a support layer (thermal-stress balancing member 24) coupled to a backing layer (backing layer 22) opposite a semiconductor layer (CMUT 20) (Sako ‘980, Figure 14; showing this arrangement) (Sako ‘980, Para 83-86; “The thermal-stress balancing member 24 is disposed facing the CMUT 20 in such a manner that the backing layer 22 is sandwiched therebetween.”) (Sako ‘908, Para 83; “silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”),
wherein the support layer has a thickness less than 1.0 millimeter (mm) (Sako ‘980, Para 96; “The thermal-stress balancing member 24 is a silicon substrate with a thickness of 50 µm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher and Xu above wherein the support layer has a thickness less than 1.0 millimeter (mm) in order to minimize warpage and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86) and allow for the use of a thinner device.
The use of the techniques of using a support layer having a thickness of less than 1 mm taught by Sako ‘980 in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin support layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 24, Lu as modified by Fisher, Xu, and Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu as modified by Fisher, Xu, and Sako ‘980 above discloses wherein the first material and the second material include silicon and the third material includes a piezoelectric as discussed in the rejection of claim 22 above.

Regarding claim 27, Lu as modified by Fisher, Xu, and Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu does not clearly and explicitly disclose wherein an IC layer has a thickness less than 0.2 millimeter (mm).
However, Sako ‘980 further discloses wherein a semiconductor layer has a thickness less than 0.2 millimeter (mm) (Sako ‘980, Para 96; “The size of the CMUT 20 is set, for example as a cuboid with 50 μm of thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher, Xu, and Sako ‘980 above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86) and allow for the use a thinner device.
The use of the techniques of using an semiconductor layer having a thickness of less than 0.2 mm taught by Sako ‘980 in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin IC layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Fisher, Xu, and Sako ‘980 as applied to claims 10 and 22 above, and further in view of Toda et al. (US20140050054, hereafter Toda).
Regarding claim 13, Lu as modified by Fisher, Xu, and Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu as modified by Fisher, Xu, and Sako ‘980 above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Toda discloses wherein a backing layer has a thickness less than 1.0 millimeter (mm) (Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher, Xu, and Sako ‘980 above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 25, Lu as modified by Fisher, Xu, and Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu as modified by Fisher, Xu, and Sako ‘980 above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Toda discloses wherein a backing layer has a thickness less than 1.0 millimeter (mm) (Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Fisher, Xu, and Sako ‘980 above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793